UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


AMY SHEPARD,                             
                  Plaintiff-Appellant,
UNITED STATES OF AMERICA,
                        Intervenor,
                 v.
KATRINA IRVING, Dr., in her
individual capacity; GIRARD
MULHERIN, Dr., in his individual and
official capacities; ALAN MERTEN,

                                         
Dr., in his official capacity as
President of George Mason                         No. 02-1712
University; THE RECTORS AND
VISITORS OF GEORGE MASON
UNIVERSITY; LISA STIDHAM, in her
individual capacity; LEIGH ANN
MURTHA, in her individual capacity;
CHRISSY FORBES, in her individual
capacity; JOE BOATWRIGHT, in his
individual capacity; NIKKIA
ANDERSON, in her individual
capacity,
                Defendants-Appellees.
                                         
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                          (CA-01-1093-A)

                        Argued: May 7, 2003

                      Decided: August 20, 2003
2                        SHEPARD v. IRVING
          Before KING and SHEDD, Circuit Judges, and
    Frank W. BULLOCK, Jr., United States District Judge for the
      Middle District of North Carolina, sitting by designation.



Affirmed in part, reversed in part, and remanded by unpublished opin-
ion. Judge Shedd wrote the opinion, in which Judge King and Judge
Bullock joined.


                            COUNSEL

ARGUED: Lawrence David Rosenberg, JONES DAY, Washington,
D.C., for Appellant. Kevin Kendrick Russell, Civil Rights Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Intervenor. William Eugene Thro, Deputy State Solicitor,
Richmond, Virginia, for Appellees. ON BRIEF: Michael Jackson
Beattie, BEATTIE & ASSOCIATES, P.L.L.C., Fairfax, Virginia, for
Appellant. Ralph F. Boyd, Jr., Assistant Attorney General, Jessica
Dunsay Silver, Civil Rights Division, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Intervenor. Jerry W. Kil-
gore, Attorney General of Virginia, William H. Hurd, State Solicitor,
Maureen R. Matsen, Deputy State Solicitor, Alison P. Landry, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

SHEDD, Circuit Judge:

   Plaintiff Amy Shepard appeals the district court’s grant of the
defendants’ motion to dismiss her complaint. We affirm in part,
reverse in part, and remand for further proceedings.
                            SHEPARD v. IRVING                            3
                                    I.

   In her complaint, the plaintiff alleges she has a disability that limits
her ability to concentrate and learn. While a student at George Mason
University ("GMU"), the plaintiff requested and received extra time
to do her assignments to accommodate her disability. During the sum-
mer of 2000, she took her final course, an English class. She asked
her instructor, defendant Katrina Irving, for extra time to do her work
because of her disability. Irving initially agreed to accommodate the
plaintiff but later refused.

   The plaintiff complained to the GMU Disability Resource Center
about Irving’s failure to accommodate her disability. The plaintiff
asserts that Irving gave her an "F" and concocted a plagiarism charge
against her in retaliation for making this complaint.

   The plaintiff asked the GMU dean, defendant Girard Mulherin, if
she could appeal the grade without fear of being prosecuted before the
Honor Committee for plagiarism. Mulherin told the plaintiff the time
for Irving to file the plagiarism charge had expired, so she could
appeal her grade without fear of reprisal. The plaintiff appealed, but
Irving then filed the plagiarism charge with the Honor Committee.

  The plaintiff filed her first lawsuit in the district court to enjoin the
Honor Committee from reviewing the plagiarism charge. The district
court dismissed her case for lack of ripeness. The plaintiff did not
appeal.

   After the first lawsuit was dismissed, the Honor Committee heard
the plagiarism charge against the plaintiff but disallowed her from
having either her lawyer or her mother represent her. The Honor
Committee found her guilty of plagiarism, affirmed the "F," issued a
written reprimand, and ordered her to perform community service.

   The plaintiff had a job lined up contingent upon her graduation.
Because of the "F," the plaintiff did not graduate on time, and she lost
the job she had lined up. She eventually completed her degree at
GMU several months later in May 2001.
4                          SHEPARD v. IRVING
                                   II.

   The plaintiff filed this second lawsuit, seeking both injunctive
relief and damages against GMU; Alan Merten (GMU’s president), in
his official capacity; Mulherin, in his individual and official capaci-
ties; Irving, in her individual capacity; and the student members of the
Honor Committee, in their individual capacities.

   The plaintiff’s complaint contains six counts. The first four allege
violations of the plaintiff’s due process rights under the Fourteenth
Amendment. In count V, the plaintiff alleges a violation of her First
Amendment right to free speech. In VI, the plaintiff asserts various
claims under Title II of the Americans with Disabilities Act ("ADA"),
42 U.S.C. § 12132, and § 504 of the Rehabilitation Act of 1973
("Rehabilitation Act"), 29 U.S.C. § 794(a).

   The defendants filed their motion to dismiss, raising such defenses
as Eleventh Amendment immunity, absolute immunity, qualified
immunity, and failure to state a claim. Although the district court did
not rule in favor of the defendants on all of their alternative grounds,
the district court ultimately dismissed the plaintiff’s complaint in its
entirety.

   On appeal, the plaintiff has failed to raise several of the district
court’s rulings against her. In particular, the plaintiff does not appeal
the dismissal of the first four counts of her complaint, all of which
claim a violation of her due process rights. Also, the plaintiff does not
appeal the following three legal issues:

    1. The Honor Committee members are entitled to absolute
       immunity. Thus, all five members of the Committee are
       immune from all claims for damages arising out of the
       Honor Committee proceeding.

    2. All defendants in their individual capacities are not sub-
       ject to suit under the ADA and the Rehabilitation Act.

    3. All defendants are entitled to qualified immunity as to
       claims for damages arising under the First Amendment.
                          SHEPARD v. IRVING                           5
   Because the plaintiff did not raise these matters on appeal, we
deem them abandoned. See Edwards v. City of Goldsboro, 178 F.3d
231, 241 (4th Cir. 1999). Moreover, because we remand this case for
further proceedings, the district court’s rulings on these unappealed
matters remain the law of the case. See United States v. Aramony, 166
F.3d 655, 661 (4th Cir. 1999) ("[W]hen a court decides upon a rule
of law, that decision should continue to govern the same issues in
subsequent stages in the same case.").

  Thus, on appeal we are faced with the following issues:

    1. whether GMU and Merten and Mulherin, in their offi-
       cial capacities, are immune under the Eleventh Amend-
       ment from suit for damages under Title II of the ADA
       and § 504 of the Rehabilitation Act;

    2. whether the plaintiff’s requests for prospective relief
       satisfy the requirements of the Ex parte Young doctrine;
       and

    3. whether the plaintiff properly states claims upon which
       relief can be granted in counts V and VI.

We address each of these issues in turn.

                                  III.

   The district court issued two rulings involving Eleventh Amend-
ment immunity, the first as to Title II of the ADA and the second as
to § 504 of the Rehabilitation Act. Because these rulings are jurisdic-
tional, Edelman v. Jordan, 415 U.S. 651, 678 (1974), we review them
before we reach the merits of the plaintiff’s claims. Steel Co. v. Citi-
zens for a Better Environment, 523 U.S. 83, 94 (1998). We review the
district court’s Eleventh Amendment immunity determinations de
novo. Antrican v. Odom, 290 F.3d 178, 184 (4th Cir. 2002).

                                  A.

  The district court ruled that Congress did not validly abrogate the
Eleventh Amendment immunity of the States when it enacted Title II
6                            SHEPARD v. IRVING
of the ADA. Therefore, the court ruled that GMU is immune from suit
and Merten and Mulherin, in their official capacities, are immune
from suit for damages under Title II of the ADA.

   After the parties filed their initial appellate briefs, we decided Wes-
sel v. Glendening, 306 F.3d 203 (4th Cir. 2002). We held in Wessel
that Congress failed to validly abrogate a State’s Eleventh Amend-
ment immunity for claims brought under Title II of the ADA. Id. at
215. Accordingly, we affirm the district court’s judgment that GMU
is immune from suit and Merten and Mulherin, in their official capac-
ities, are immune from suit for damages under Title II of the ADA.

                                     B.

  The district court also ruled that GMU waived its Eleventh Amend-
ment immunity under § 504 of the Rehabilitation Act by accepting
approximately $44 million in federal funds in the year in question.1
We agree.

   A State may constructively waive its Eleventh Amendment immu-
nity by voluntarily accepting federal funds when Congress expresses
a clear intent to condition receipt of those funds on a State’s consent
to waive its Eleventh Amendment immunity. Booth v. Maryland, 112
F.3d 139, 145 (4th Cir. 1997). Congress clearly expressed its intent
to require a State to waive its Eleventh Amendment immunity for
§ 504 claims as a condition of receiving federal funds. Section 2000d-
7(a)(1) states in relevant part:

        A State shall not be immune under the Eleventh Amend-
        ment of the Constitution of the United States from suit in
        Federal court for a violation of section 504 of the Rehabili-
        tation Act of 1973, title IX of the Education Amendments of
        1972 . . . or the provisions of any other Federal statute pro-
    1
    The district court ruled that a private right of action exists under § 504
of the Rehabilitation Act. Although the defendants challenged this ruling
at oral argument, they failed to raise this issue in their opening brief.
Accordingly, this issue is not properly presented and we deem it aban-
doned. See Edwards, 178 F.3d at 241.
                          SHEPARD v. IRVING                           7
      hibiting discrimination by recipients of Federal financial
      assistance.

42 U.S.C. § 2000d-7(a)(1) (emphasis added).

   In Litman v. George Mason University, 186 F.3d 544 (4th Cir.
1999), we ruled that Congress permissibly conditioned GMU’s
receipt of federal funds on its consent to be sued in Title IX discrimi-
nation claims. As such, we held that GMU waived its Eleventh
Amendment immunity. Id. at 555.

   Although Litman involved a Title IX claim rather than a § 504
claim, we nevertheless find the analysis in Litman persuasive. Both
Title IX and § 504 of the Rehabilitation Act are specifically listed in
§ 2000d-7(a)(1) as statutes under which a State defendant must waive
its Eleventh Amendment immunity.

   In support of its position that it did not waive its immunity for
§ 504 claims, GMU raises three issues not addressed in Litman. It
contends that: (1) the waiver requirement is coercive; (2) its waiver
was not knowing;2 and (3) there is no reasonable nexus between the
required waiver and the purpose of the federal funding that GMU
accepted. We reject the first two arguments based on the reasoning of
the district court. As for GMU’s third argument, we hold that there
is a sufficient relationship between the condition imposed by Con-
gress — GMU’s consent to be sued for disability discrimination
claims — and the purpose of the federal funding — providing a broad
range of educational opportunities in an environment free of unlawful
discrimination based on disability.

   We affirm the district court’s ruling that GMU waived its Eleventh
Amendment immunity for claims brought under § 504 of the Rehabil-
itation Act. Therefore, the plaintiff may seek damages and injunctive
  2
   The defendants would have us follow the recent Fifth Circuit case,
Pace v. Bogalusa City School Board, 325 F.3d 609 (5th Cir. 2003), reh’g
en banc granted, 2003 WL 21692677 (July 17, 2003), in which the panel
held that the State defendants did not knowingly waive their immunity.
We decline to follow Pace.
8                              SHEPARD v. IRVING
relief against GMU and Merten and Mulherin, in their official capaci-
ties,3 under § 504 of the Rehabilitation Act.

                                      IV.

   Defendants Merten and Mulherin next argue that the plaintiff’s
claims for prospective relief against them in their official capacities
under Title II of the ADA do not satisfy the requirements of the Ex
parte Young doctrine. We disagree.

   We review de novo a district court’s legal determination whether
Ex parte Young relief is available. CSX Transp., Inc. v. Board of Pub-
lic Works, 138 F.3d 537, 541 (4th Cir. 1998). The Ex parte Young
doctrine

        "allows private citizens, in proper cases, to petition a federal
        court to enjoin State officials in their official capacities from
        engaging in future conduct that would violate the Constitu-
        tion or a federal statute." Antrican v. Odom, 290 F.3d 178,
        184 (4th Cir. 2002). Specifically, Ex parte Young authorizes
        "suits against state officers for prospective equitable relief
        from ongoing violations of federal law." Lytle v. Griffith,
        240 F.3d 404, 408 (4th Cir. 2001). To determine whether the
        Ex parte Young doctrine is applicable, as the Supreme Court
        recently observed, a court "need only conduct a straightfor-
        ward inquiry into whether the complaint alleges an ongoing
        violation of federal law and seeks relief properly character-
        ized as prospective." Verizon Md., Inc. v. Pub. Serv.
    3
   The plaintiff may seek recovery against only GMU and Merten and
Mulherin, in their official capacities, because § 504 prohibits discrimina-
tion by "any program or activity receiving Federal financial assistance."
29 U.S.C. § 794(a); Lollar v. Baker, 196 F.3d 603, 609 (5th Cir. 1999).
GMU, a State institution, may be sued because the statutory definition
of "program or activity" includes universities. 29 U.S.C. § 794(b)(2)(A).
Merten and Mulherin may be sued in their official capacities because a
suit for damages against a State official in his official capacity is treated
like a suit against the State entity. Lizzi v. Alexander, 255 F.3d 128, 136
(4th Cir. 2001), overruled in part on other grounds by Nevada Dep’t. of
Human Resources v. Hibbs, ___ U.S. ___, 123 S.Ct. 1972 (2003).
                           SHEPARD v. IRVING                           9
      Comm’n of Md., 535 U.S. 635, 122 S.Ct. 1753, 1760, 152
      L.Ed.2d 871 (2002).

Franks v. Ross, 313 F.3d 184, 197 (4th Cir. 2002).

   At oral argument, plaintiff’s counsel clarified that the plaintiff is
seeking only the following prospective relief: (1) expungement of the
"F" she received in Irving’s class; (2) expungement of the plagiarism
conviction by the Honor Committee;4 and (3) in the alternative to
expungement, a new Honor Committee hearing in which she is
allowed representation. GMU argues that these requests do not seek
relief for any ongoing violation of federal law.

   Assuming the plaintiff prevails on her substantive claims, the "F"
and the plagiarism conviction would constitute a continuing injury to
the plaintiff. Thus, the plaintiff’s two requests for expungement
would relate to an ongoing violation of federal law and the relief
granted would be prospective in nature. See Wolfel v. Morris, 972
F.2d 712, 719 (6th Cir. 1992) (allowing expungement of records);
Elliott v. Hinds, 786 F.2d 298, 302 (7th Cir. 1986).

   The plaintiff’s request, in the alternative, for a new Honor Commit-
tee hearing also alleges an ongoing violation of federal law and seeks
relief properly characterized as prospective. A new hearing with rep-
resentation would give the plaintiff an opportunity to be heard, under
circumstances in which her disability does not disadvantage her, in
hopes of obtaining a favorable ruling as to the "F" and plagiarism
conviction on her record.

   Therefore, the plaintiff may seek relief under Title II of the ADA
against Merten and Mulherin, in their official capacities, for expunge-
ment or, in the alternative, a new Honor Committee hearing with rep-
resentation under Title II of the ADA.
  4
   The defendants claim that the plaintiff’s plagiarism conviction does
not appear on her record. In our review of a motion to dismiss, however,
we must accept as true all well-pleaded allegations. Mylan Labs., Inc. v.
Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). The defendants will have an
opportunity to prove their assertion to the district court on remand.
10                          SHEPARD v. IRVING
                                    V.

  Last, the plaintiff argues that the district court erred in dismissing
her remaining claims for failure to state a claim upon which relief can
be granted.5 We agree.

   We review de novo the dismissal of a complaint for failure to state
a claim upon which relief could be granted. GE Inv. Private Place-
ment Partners II v. Parker, 247 F.3d 543, 548 (4th Cir. 2001). A
motion to dismiss under Rule 12(b)(6) must not be granted unless it
appears certain that the plaintiff can prove no set of facts which would
support her claim and would entitle her to relief. Mylan Labs., Inc. v.
Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). In considering a motion
to dismiss for failure to state a claim, the court accepts as true all
well-pleaded allegations and views the complaint in the light most
favorable to the plaintiff. Id.

   The plaintiff attempts to allege three types of claims in counts V
and VI: (1) retaliation in violation of her First Amendment right to
free speech; (2) retaliation in violation of the ADA and the Rehabili-
tation Act; and (3) disability discrimination in violation of the ADA
and the Rehabilitation Act.

                                    A.

   In count V, the plaintiff claims that Irving6 violated her First
Amendment right to free speech. The plaintiff alleges that she com-
plained to the GMU Disability Resource Center about Irving’s failure
  5
     At oral argument, counsel clarified that the plaintiff is not claiming
in her complaint that she had a right to plagiarize because of her disabil-
ity. Instead, she alleges that, because Irving did not give her a reasonable
accommodation, she was forced to turn her assignments in before she
had sufficient time to properly complete them. She asserts that what
someone else might construe to be plagiarism was her best effort to fin-
ish her assignment without a reasonable accommodation.
   6
     In her appellate brief, the plaintiff limits her First Amendment claim
to the alleged retaliation for complaining to the Resource Center. We
deem any other potential First Amendment claims in the plaintiff’s com-
plaint to be abandoned. See Edwards, 178 F.3d at 241.
                           SHEPARD v. IRVING                           11
to accommodate her disability and that, in retaliation, Irving gave her
an "F" and concocted a plagiarism charge. The plaintiff claims that
she suffered damage to her reputation, was not able to graduate on
time, and lost her job and thousands of dollars as a result.

   The First Amendment right to free speech includes not only the
affirmative right to speak, but also the right to be free from retaliation
by a public official for the exercise of that right. Suarez Corp. Indus.
v. McGraw, 202 F.3d 676 (4th Cir. 2000). A plaintiff seeking to
recover under § 1983 for retaliation must establish three elements: (1)
the plaintiff’s right to speak was protected; (2) the plaintiff suffered
some adverse action in response to her exercise of a protected right;
and (3) a causal relationship between the plaintiff’s speech and the
defendant’s retaliatory action. Id. at 685-86.

   We find that the plaintiff has adequately alleged all three elements
of a First Amendment retaliation cause of action. Irving does not con-
test the first element — that the plaintiff’s complaint to the Resource
Center constituted protected speech. As for the second element, the
plaintiff asserts that Irving gave her an "F" and concocted a plagia-
rism charge against her in response to her exercising her protected
right to make a complaint. As for the third element, the plaintiff suffi-
ciently alleges that Irving retaliated against her because she engaged
in protected speech. Accordingly, we reverse the district court’s dis-
missal of the plaintiff’s First Amendment retaliation claim.

                                   B.

   In count VI, the plaintiff again alleges that Irving retaliated against
her for complaining to the GMU Disability Resource Center.7 The
plaintiff contends that she adequately states a claim for retaliation
under both the ADA and the Rehabilitation Act.

   Title V of the ADA governs claims for retaliation. Title V states
in pertinent part:
  7
   This allegation appears in count VI only by way of incorporation from
count V.
12                          SHEPARD v. IRVING
      No person shall discriminate against any individual because
      such individual has opposed any act or practice made
      unlawful by this chapter or because such individual made a
      charge, testified, assisted, or participated in any manner in
      an investigation, proceeding, or hearing under this chapter.

42 U.S.C. § 12203(a).8

   The district court issued no rulings relating to the plaintiff’s pur-
ported retaliation claim under Title V of the ADA. In particular, the
district court did not decide whether Congress validly abrogated
GMU’s Eleventh Amendment immunity for Title V claims and did
not address the merits of her claim. Because the district court has not
yet addressed either the threshold jurisdictional issue or the merits, we
remand the plaintiff’s purported retaliation claim to the district court
for further review as the case merits.

                                    C.

   In count VI, the plaintiff also claims that the defendants discrimi-
nated against her because of her disability. It appears that the plaintiff
actually attempts to allege three discrimination claims under Title II
and § 504.9 First, she claims that the defendants refused to allow her
to have a representative at the hearing because she is disabled. Com-
plaint, ¶ 96. Second, she alleges that the defendants failed to reason-
ably accommodate her by allowing her to have a lawyer or her mother
represent her at the hearing. Complaint, ¶¶ 51, 95. Third, she asserts

  8
     The plaintiff cited without discussion § 12203 in the jurisdiction sec-
tion of her complaint. The plaintiff did not cite any reference to the
Rehabilitation Act that contains an anti-retaliation provision similar to
the one in § 12203.
   9
     The plaintiff alleges her Title II and § 504 claims against all the
defendants. Based on the law of the case and our prior rulings, the plain-
tiff may seek recovery under Title II against only Merten and Mulherin,
in their official capacities, and under § 504 against only GMU and Mer-
ten and Mulherin, in their official capacities.
                             SHEPARD v. IRVING                             13
that the defendants failed to accommodate her by giving her addi-
tional time to complete her assignments. ¶ 97.10

                                     1.

   The plaintiff’s first claim clearly states a disability discrimination
claim. Pursuant to Title II of the ADA, "no qualified individual with
a disability shall, by reason of such disability, be excluded from par-
ticipation in or be denied the benefits of the services, programs, or
activities of a public entity." 42 U.S.C. § 12132 (emphasis added). To
establish a cause of action under Title II of the ADA and § 504 of the
Rehabilitation Act, a plaintiff must show that: (1) she has a disability;
(2) she is otherwise qualified for the benefit in question; and (3) her
disability was a motivating factor in her exclusion from the benefit
(Title II) or the sole reason for her exclusion from the benefit (§ 504).
Baird v. Rose, 192 F.3d 462, 467, 470 (4th Cir. 1999).

   In her complaint, the plaintiff sufficiently alleges that: (1) she has
a disability; (2) she is otherwise qualified to have a representative at
an Honor Committee hearing;11 and (3) the Honor Committee disal-
lowed her from having a representative because she is disabled.

   The district court wrongly concluded that the plaintiff failed to
allege that she was denied proper representation at the Honor Com-
mittee hearing because of her disability. Thus, we reverse the district
court’s dismissal of the plaintiff’s claims under Title II of the ADA
and § 504 of the Rehabilitation Act.

  10
      The plaintiff abandoned her request for prospective relief relating to
this particular claim. See ante at 9. However, it does not appear that the
plaintiff has abandoned her claim for damages under § 504 of the Reha-
bilitation Act relating to this alleged discriminatory conduct.
   11
      Title II prohibits discrimination in all "services, programs, or activi-
ties" of a public entity. 42 U.S.C. § 12132. Although Title II does not
define this phrase, we have found that a middle school "show choir"
qualifies as a "service, program, or activity." Baird, 192 F.3d at 467. We
likewise find that the Honor Committee is one of the "services, pro-
grams, or activities" provided by GMU to its students.
14                           SHEPARD v. IRVING
                                  2. and 3.

   As for the plaintiff’s two failure to accommodate claims, the plain-
tiff asserts that cases "interpreting the Rehabilitation Act have consis-
tently held that disability discrimination can be demonstrated merely
by showing an educational institution failed to . . . reasonably accom-
modate a student." Plaintiff’s Brief, p. 38. The plaintiff cites no
authority for this assertion.12

   The district court did not address the merits of either of the plain-
tiff’s purported failure to accommodate claims. We decline to con-
sider the merits of these claims for the first time on appeal.
Accordingly, we remand these claims to the district court for further
consideration as the case merits.

                                     VI.

     For the foregoing reasons, we

                           AFFIRM IN PART, REVERSE IN PART,
                     AND REMAND FOR FURTHER PROCEEDINGS
                             CONSISTENT WITH THIS OPINION.
  12
      The plaintiff cites 29 C.F.R. § 84.4, but no such regulation exists.